Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/001713).
Regarding Claim 1, Ishikawa discloses a thermoplastic resin composition comprising acrylic rubber polymer reinforced graft resin (A), alpha-methylstyrene copolymer (B), and copolymer (C) (para 0012, lines 148-161; para 0016). 
The acrylic rubber polymer reinforced graft resin (A) is obtained by polymerizing a vinyl monomer containing an aromatic vinyl compound and a vinyl cyanide compound in the presence of an acrylic rubbery polymer (a1) (para 0012, lines 148-161; para 0016). The acrylic rubber polymer is made from 50-100% acrylic acid alkyl ester (0012, lines 175-176; para 0018). 
The alpha-methylstyrene resin (B) is made from alpha-methylstyrene (para 0105) with comonomer comprising vinyl cyanide (paras 0106-0108). Ishikawa discloses the alpha-methylstyrene resin may comprise (meth)acrylic ester, but it is not required (para 0108). 
The copolymer (C) is made 5-35% styrene (c1), 1-25% acrylonitrile (c2), and 45-75% methyl methacrylate (c3) (paras 0115, 0118, 0119). 
The composition comprises 10-80% (A), 20-90% (B), and 5-60% (C) (paras 0113, 0125).
In light of the overlap between the claimed thermoplastic resin composition and that disclosed by Ishikawa, it would have been obvious to one of ordinary skill in the art to use a thermoplastic resin composition that is both disclosed by Ishikawa and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 4, Ishiwaka discloses all the limitations of the present invention according to Claim 1 above. Ishikawa further discloses the alpha-methylstyrene resin (B) is made from 25-85% alpha-methylstyrene (para 0105).
Regarding Claim 5, Ishiwaka discloses all the limitations of the present invention according to Claim 1 above. Ishikawa further discloses the acrylic rubber polymer reinforced graft resin (A) comprises 10-40% acrylic rubbery polymer (a1) (para 0012, lines 148-161; para 0016).
Regarding Claim 6, Ishiwaka discloses all the limitations of the present invention according to Claim 1 above. Ishikawa further discloses a molded article comprising the composition (para 0012, lines 227-228).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Kim et al. (WO 2017/095060, using US 2018/0265690 as translation).
Regarding Claims 7-8, Ishikawa discloses a thermoplastic resin composition comprising acrylic rubber polymer reinforced graft resin (A), alpha-methylstyrene copolymer (B), and copolymer (C) (para 0012, lines 148-161; para 0016). 
The acrylic rubber polymer reinforced graft resin (A) is obtained by polymerizing a vinyl monomer containing an aromatic vinyl compound and a vinyl cyanide compound in the presence of an acrylic rubbery polymer (a1) (para 0012, lines 148-161; para 0016). The acrylic rubber polymer is made from 50-100% acrylic acid alkyl ester (0012, lines 175-176; para 0018). 
The alpha-methylstyrene resin (B) is made from alpha-methylstyrene (para 0105) with comonomer comprising vinyl cyanide (paras 0106-0108). Ishikawa discloses the alpha-methylstyrene resin may comprise (meth)acrylic ester, but it is not required (para 0108). 
The copolymer (C) is made 5-35% styrene (c1), 1-25% acrylonitrile (c2), and 45-75% methyl methacrylate (c3) (paras 0115, 0118, 0119). 
The composition comprises 10-80% (A), 20-90% (B), and 5-60% (C) (paras 0113, 0125).
Ishikawa does not disclose a second methacrylic resin consisting of a structural unit derived from an methyl methacrylate (i.e. component (B1)).
Kim discloses a thermoplastic resin composition for a molded article, comprising an acrylic rubber-aromatic vinyl compound-vinyl cyan compound graft polymer (a), a (meth)acrylic acid alkyl ester compound-aromatic vinyl compound-vinyl cyan compound copolymer (c), and a methacrylic acid alkyl ester polymer (d) (para 0011). The methacrylic acid alkyl ester polymer (d) may be methacrylic acid methyl ester (i.e. methacrylic resin (B1)) (para 0034) and Kim further discloses that 40-70% by weight of the methacrylic acid alkyl ester polymer (d) would exhibit superior scratch resistance with maintenance of colorablity and heat resistance (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ishikawa to incorporate the teachings of Kim to produce the composition of Ishikawa further comprising 40-70% by weight of methacrylic acid methyl ester. Doing so would exhibit superior scratch resistance with maintenance of colorability and heat resistance.
The 40-70% methacrylic acid alkyl ester copolymer (d) of Kim (i.e. compound (B1)) and 5-60% copolymer (C) of Ishikawa (i.e. compound (B2)) would be 45% or more methacrylic resin with respect to the whole composition, with a ratio of 40-93% (B1) (40/(40+60)=40%;  70/(70+5)=93%) and 7-60% (B2), with respect to the total amount of (B1) and (B2).
Regarding Claim 9, Ishikawa in view of Kim discloses all the limitations of the present invention according to Claim 7 above. Ishikawa further discloses the alpha-methylstyrene resin (B) is made from 25-85% alpha-methylstyrene (para 0105).
Regarding Claim 10, Ishikawa in view of Kim discloses all the limitations of the present invention according to Claim 7 above. Ishikawa further discloses the acrylic rubber polymer reinforced graft resin (A) comprises 10-40% acrylic rubbery polymer (a1) (para 0012, lines 148-161; para 0016).
Regarding Claim 11, Ishikawa in view of Kim discloses all the limitations of the present invention according to Claim 7 above. Ishikawa further discloses a molded article comprising the composition (para 0012, lines 227-228).
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejections of record over Yutaka and over Yutaka in view of Kim are withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787